Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “C” consist of synthetic filaments similar in all material respects to those the subject of Empire Brushes, Inc., and Wood Niebuhr & Co. v. United States (42 Cust. Ct. 145, C.D. 2078), the claim at 3 cents per pound under the provision in paragraph 1507 of the act as bristles, sorted, bunched, or prepared, by similitude under paragraph 1559, as amended, was sustained. The items marked “B,” stipulated to consist of perlón fishing lines similar in use to silk fishing lines the same in all material respects as those the subject of J. M. P. R. Trading Corp., Alltransport, Inc. v. United States (43 C.C.P.A. 1, C.A.D. 600), were held dutiable at 30% percent under the provision in paragraph 1211, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures of silk, by similitude, as claimed. United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), followed as to the items marked “B.”